Citation Nr: 1620651	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  06-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In June 2007, the Veteran testified at a Board hearing at the local RO before a Veterans Law Judge (VLJ).  The transcript of this hearing is a part of the record.  In April 2012, the Veteran was advised that the VLJ who conducted the Board hearing was no longer employed at the Board.  At that time, the Veteran requested another Board hearing.  However, in a September 2012 statement, the Veteran withdrew her request.  

This matter was previously remanded by the Board for additional development in October 2007, July 2010, May 2012, June 2013 and November 2013.  In May 2014, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Per a January 2015 Joint Motion for Remand (JMR) and Court Order, the Board's decision was remanded for compliance with instructions in the JMR.

In February 2015 and August 2015, the Board again remanded this matter for further development, to include providing the Veteran with a VA examination and obtaining possibly outstanding records.  The claim has now been returned to the Board for appellate review.

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

An acquired psychiatric disorder, to include PTSD, is not shown to be causally or etiologically related to any disease, injury, or incident in service


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In the instant case, the Veteran was sent letters in April 2003 and November 2007 that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate her service connection claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Specifically, the April 2003 letter also advised the Veteran of the evidence and information necessary to substantiate a claim for service connection for PTSD on the basis of military sexual trauma (MST).  Moreover, the letter provided the Veteran with a PTSD Questionnaire and PTSD Personal Assault information, which complied with the notice provisions of 38 C.F.R. § 3.304(f). The letter also advised that she could submit evidence of behavior change(s) and other alternative forms of evidence to substantiate her claim.  38 C.F.R. § 3.304(f) (5); Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992); 38 C.F.R. § 3.159(e).  Further, the November 2007 letter also provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  The Board recognizes that the November 2007 VCAA notice was provided after the initial decision.  However, the deficiency in the timing of this notice and any subsequent notices  was remedied by readjudication of the issue on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment and personnel records, post-service private and VA treatment records, Social Security Administration (SSA) records, and VA examination report with addendum opinions.  Moreover, the Veteran's statements in support of the claim, including her Board hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.   

Moreover, the Veteran was afforded a VA examination in April 2010 with addendum opinions in August 2010 and July 2013.  In order to comply with the JMR, in February 2015, the Board remanded the case to obtain an addendum opinion.  The Veteran was scheduled for a VA examination in July 2015 to which she failed to report.  However, since it was unclear whether the Veteran had received notice of the examination, in August 2015, the Board found that the claim should be remanded to afford the Veteran a VA examination with another examiner.  The Veteran was scheduled for another VA examination in November 2015.  The record indicated that the Veteran refused to report to the examination location.  However, a January 2016 Report of General Information indicated that the Veteran had contacted VA and requested that the examination be rescheduled as she was ill and unable to attend the November 2015 VA examination.  The Veteran was again scheduled for an examination in February 2016 to which she failed to report.  There is no indication that notice of this examination was sent to the wrong address.  The following month, RO personnel called the Veteran and left her a message concerning her failure to report.  However, the Veteran never responded.  Importantly, a supplemental statement of the case was issued in February 2016 clearly stating that the Veteran had failed to report for this examination.  Further, the Veteran's representative was copied on the supplemental statement of the case and acknowledged that the Veteran failed to report in its April 2016 brief, but offered no further reason.    

When a veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  There is no legal or regulatory requirement that VA make further efforts to schedule an examination.  Again, in the instant case, the Veteran has not provided any information as to why she failed to report to the most recently scheduled examination.  The consequence in this case of the Veteran's failure without good cause to report for the VA examination is that her claim must be decided on the basis of the other relevant evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty to assist the veteran in the development of her claim, the veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the June 2007 Board hearing, the Veterans Law Judge adequately explained the claim on appeal and suggested evidence that may support this claim, including evidence that the Veteran might submit that may have been overlooked.  The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the Veteran's authorized representative at the hearing, as well as by the Board providing such explanation of issues and suggesting submission of evidence in the subsequent remands the Board issued to develop this claim.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the previous remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in October 2007 directed the AOJ to obtain any records from the San Diego Naval Hospital associated it the Veteran's reported emergency room visit in April 1995.  The AOJ was also directed to furnish the Veteran a VCAA notice and a VA examination.  In July 2010 and June 2013, the Board directed the AOJ to obtain additional VA treatment records and addendum opinions.  As noted above, additional VCAA notice was sent to the Veteran in November 2007 and the Veteran was afforded a VA examination in October 2010 with addendum opinions in August 2010 and July 2013. In February 2015 and August 2015, the Board again directed the AOJ to request that the Veteran provide information concerning any additional VA and non-VA treatment records, to include records from San Diego Naval Hospital, and obtain a VA examination with opinion.  The record shows that the AOJ has requested all additional identified private treatment records as well as exhausted all efforts to obtain records from the San Diego Naval Hospital dated in April 1995.  Moreover, additional VA treatment records have been associated with the record.  She has failed to report to subsequent VA examinations.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Analysis

The Veteran is seeking service connection for an acquired psychiatric disability, to include PTSD due to military sexual trauma (MST).  She asserts that she was raped during her period of service in the Navy.   She has also reported being sexually harassed by a superior officer. 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  (The Board notes that VA updated references in its regulations to the Fifth Edition of the DSM (DSM-V).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308  (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was originally certified to the Board prior to August 2014, the amendments are not applicable.)

During the course of the appeal, the regulations for PTSD were amended to include that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  

Initially, the Board notes that there is no evidence in the record that the Veteran served in combat nor is the Veteran claiming that she served in combat or that her PTSD is related to combat.  Further, as the Veteran did not serve in a location involving "fear of hostile military or terrorist activity," the amended regulations are not for application.  Rather, the Veteran's principal claimed stressor is that she was sexually assaulted while in service.    

Thus, as it is not shown that the Veteran engaged in combat, her unsupported assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, her alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

VA's regulation concerning the evidence necessary to establish the occurrence of a stressor in claims for service connection for PTSD provides the following guidance:  If a post-traumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  

Service treatment and service personnel records are silent with respect to any incidents of military sexual trauma.  Moreover, such records are negative for evidence of a psychiatric disorder, including PTSD.  Significantly, in December 1994, while in service, the Veteran underwent a mental status examination at the Recruit Evaluation Unit; however, her mental status at that time was within normal limits, and no pertinent diagnosis was noted.  Moreover, in July 1995, once again, while on active military service, the Veteran was referred for evaluation following an "angry outburst."  On mental status examination, her speech was normal and her affect appropriate.  Importantly, at that time, there was noted a history of "past abuse," for which the Veteran was apparently receiving counseling.  The clinical assessment was of "poor coping skills."  At the time of a service separation examination in November 1996, the Veteran denied any history of depression or excessive worry, and similarly denied any problems with "nervous trouble of any sort."  A psychiatric evaluation conducted at the time of service separation was entirely within normal limits, and no pertinent diagnosis was noted. 

Post-service, the earliest clinical indication of the presence of potentially chronic psychiatric symptomatology are VA records dated in June 2002, approximately six years following the Veteran's discharge from active service, at which time there was noted a history of treatment for depression, as well as "family conflicts."  At that time, the Veteran requested counseling for a past history of sexual abuse at the age of 16 by another teenager.  The Veteran is noted to have begun her active duty service when she was 35.  Likewise, in November 2002, the Veteran again reported sexual trauma in teens and at this time indicated that she had also been sexually harassed by a superior officer while in service.  

During the course of VA outpatient treatment in December 2002, the Veteran indicated that she had been feeling depressed since her mother's death in March 2002.  It was further noted that the Veteran had been struggling financially, and having family conflicts.  When questioned, the Veteran indicated that she had been sexually abused at the age of 16 by another teenager, though she did not talk about it at the time.  She also reported a brief relationship with a questionably abusive man who disappeared when the Veteran was pregnant with their daughter at the age of 25.  Regarding her time in the Navy, the Veteran indicated that while in service she had been subjected to sexual harassment by a superior officer.  The pertinent diagnoses were adjustment disorder with depression; and personality disorder, not otherwise specified.

 A March 2003 VA clinical record shows that the Veteran reported that, while in service, she was sexually harassed by a petty officer in the workplace.  According to the Veteran, this petty officer asked her out for drinks and made life very uncomfortable for her when she refused.  Significantly, according to the Veteran, she "pressed charges" against him.  The pertinent diagnoses noted were PTSD (MST), and depressive disorder, not otherwise specified.

Subsequently, at a March 2005 VA outpatient treatment session, the Veteran gave a "lengthy history" of sexual trauma and abuse dating back to the ages of "2 and 5" by two different predators, which involved fondling and molestation.  According to the Veteran, she never told her mother until she was in her 30's.  The Veteran additionally recounted having been raped at the age of 16 by a person who was "playing some kind of demonic game."  According to the Veteran, while in the Navy, she was the victim of "acquaintance rape" by a man with whom she attended class in July 1995.  Reportedly, following that rape, she was treated and released from a hospital in San Diego, California.

Again, in early September 2006, the Veteran gave a history of sexual abuse prior to her entry into service, followed by sexual molestation/rape in service which reportedly resulted in her seeking therapy.  When questioned, the Veteran denied any psychiatric admission.  Further, the Veteran admitted a history of counseling prior to entry upon active service.  The pertinent diagnoses noted were PTSD by history; and depression, not otherwise specified, rule out dysthymic disorder. 

The Veteran was afforded a VA psychiatric examination in April 2010.  The examiner reviewed the Veteran's claims folder.  Importantly, according to the examiner, recent attempts to obtain records pertaining to the Veteran's treatment at the San Diego Naval Hospital had proven unsuccessful.  Apparently, the only reference to the Veteran's mental state during her military service appeared to be a request in July 1995 for an evaluation following an "angry outburst."  Noted at the time was that the Veteran was already in an anger and stress management group, and that reference had been made to "past abuse, also in counseling for that."  Significantly, according to the examiner, there were no counseling records in the Veteran's claims folder; nor did the Veteran have any memory of counseling during the relevant time frame.  Finally, according to the examiner, the Veteran was a "highly inconsistent informant," who changed the chronology or sequence of significant events several times during the course of the psychiatric interview.

When questioned regarding her pre-service history, the Veteran indicated that she had grown up in an intact, but apparently dysfunctional, family.  Reportedly, the Veteran's father was often verbally abusive, but there was no evidence of any physical abuse.  According to the Veteran, when she was 16, she was raped, following which it became "consensual."  The Veteran additionally indicated that she had subsequently terminated a pregnancy resulting from that relationship, and may have received counseling, either at the time of the abortion or several years later. 

Regarding her military history, the examiner noted that the Veteran had been absent without leave from December 1994 to January 1995 while in basic training.  Apparently, the Veteran was readmitted to training, and subsequently attended school to be a cook.  According to the Veteran, at one point, either two weeks prior to the end of school or possibly after having finished school, she was the unwilling sexual partner of another service member while on liberty.  When questioned, the Veteran indicated that she did not report being physically injured, and, though she did report having gone the next day to the San Diego Navy Hospital; no records of any treatment for trauma or sexual assault had been located.  While there was a computer record of an emergency room visit in April 1995, there was no indication of the reason for that visit.

When questioned regarding any history of substance or alcohol abuse, the Veteran denied such history, though she did say that she was intoxicated at the time of her unwanted sexual relations in service.  Although the Veteran had been seen regularly by counselors at the local VA medical center, there was no clear indication in her service treatment records that her anger management classes in service were related to any traumatic event. 

According to the examiner, the Veteran presented a history of chronic underachievement and unstable interpersonal relationships which likely had begun in adolescence.  Although these traits might have been the result of a traumatic sexual experience, in the opinion of the examiner, they were more likely signs of a personality disorder with borderline traits.  Her psychometric assessment, the results of which were described as "probably valid," was consistent with the diagnosis of personality disorder and depression.  Test results did not suggest the presence of a PTSD.

When specifically questioned regarding her military stressors, the Veteran indicated that, while on liberty and intoxicated, she was sexually assaulted by another service member.  However, and as previously noted, there were no records indicating that she had received medical treatment following that incident, which she initially indicated she did not report.  Significantly, somewhat later, the Veteran indicated that she had discussed the aforementioned incident with an officer, who had counseled her not to file charges.  The Veteran then provided a discrepant and inconsistent account of her further contacts with the male sailor involved in the aforementioned incident, but said that she did not see him again until they were completing school, or that the incident happened after classes had ended.  Further,  when questioned, the Veteran did not indicate any significant deterioration in performance following her assault. 

The examiner opined that the Veteran failed to report symptoms consistent with a diagnosis of PTSD linked to an inservice sexual encounter.  In offering this opinion the examiner referenced the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  Rather, the examiner found that the Veteran reported periods of mild to moderate depression, disorganization, ineffective personal relationships, and impaired concentration, which were moderate, recurred daily, and interfered with social and occupational functioning to a significant degree.  The Veteran additionally described a pre-military sexual trauma which likely resulted in some of her currently reported symptoms.  The examiner found that psychometric test results failed to support a diagnosis of PTSD.  Rather, the pertinent diagnoses noted were depressive disorder, not otherwise specified; and personality disorder, not otherwise specified, with borderline and dependent traits.

In the opinion of the examiner, the computer record of an emergency room visit in April 1995, and a subsequent treatment record indicating that the Veteran was receiving anger management counseling were not linked in any way to a sexual assault.  The examiner opined that the Veteran's own account of having been placed in an honor guard and working very hard to win her noncommissioned officer's approval after the sexual encounter reportedly took place were inconsistent with PTSD secondary to a personal assault.  Accordingly, the examiner found that the existing evidence was less likely than not consistent with the occurrence of a personal sexual assault.  The examiner also found that the evidence did not suggest independent corroboration of a personal sexual assault.  In the opinion of the examiner, the Veteran was not describing symptoms which met the full DSM-IV criteria for PTSD.  Rather, her anxiety and depressive symptoms were diagnosed as depressive disorder, not otherwise specified.

In an August 2010 addendum opinion, the April 2010 VA psychologist indicated that the Veteran's claims folder had been reviewed in its entirety.  According to the examiner, a review of the Veteran's treatment notes strongly suggested that her PTSD diagnoses were not based on full DSM-IV criteria for the disorder.  Rather, the diagnosis appeared to have been made relying primarily on the Veteran's account of having been sexually harassed by a superior in service.  Moreover, as noted in the previous VA examination report, the symptoms consistently reported by the Veteran to VA clinicians during the relevant period were likely due to a personality disorder which, by definition, predated her military service and was not the result of any military event or injury.  That is, a personality disorder is not an acquired psychiatric disorder.  Given the absence of documented symptoms meeting full DSM-IV criteria for PTSD, the examiner opined that the Veteran's reported symptoms in April 2010 were less likely than not symptoms of a PTSD, and were similarly less likely caused by any military event or injury.  The examiner found that previous diagnoses of posttraumatic stress disorder were thus likely misdiagnoses given their reliance on the Veteran's uncorroborated account of having been traumatized in the military. 

The VA examiner also noted that the Veteran's written and verbal accounts of having been sexually assaulted in service were inconsistent, and described an unlikely sequence of events.  Significantly, the Veteran did not show any deterioration in functioning following the alleged sexual assault, but in fact, showed an improvement in her military performance.  Without corroborating evidence of the assault, the Veteran's military records were not consistent with personal trauma and the subsequent development of PTSD symptomatology.  Moreover, there were no available records of mental health treatment between the time of her discharge from the military and her treatment at the local VA medical center in 2002, making it less likely than not that her military service aggravated a preexisting psychiatric disorder.

According to the examiner, the Veteran described pre-military sexual trauma at the age of 16, as well as inadequate social and occupational functioning, and a history of counseling and social service intervention which were likely evidence of pre-military psychiatric problems.  While the lack of pre-military treatment records rendered any historical psychiatric diagnosis speculative, the longstanding nature of the Veteran's functional difficulties made an Axis II diagnosis of personality disorder, "at least as likely as not."  The Veteran's statements that she "might have received counseling" following a sexual assault at the age of 16 or 17 were evidence that she had been treated for a psychiatric problem prior to her service, though it was unclear that her statement alone provided "clear and unmistakable evidence" that she suffered from a preexisting psychiatric disorder.  Available service treatment records did, however, provide clear and unmistakable evidence that, following advanced individual training, her military performance did not deteriorate. 

In a July 2013 addendum, the April 2010 VA psychologist indicated that, following a review of all pertinent available records, including military personnel and treatment records, VA records, and the Veteran's VBMS electronic file, it was his opinion that, as previously noted, the Veteran's diagnosis of depressive disorder not otherwise specified in April 2010 was at least as likely as not associated with her (not acquired) Axis II personality disorder, not otherwise specified.  As such, her depressive disorder not otherwise specified was less likely than not the result of any inservice event or injury, including military sexual trauma, given that the depressive symptoms comprising the diagnosis had their onset in childhood or adolescence as comorbid symptoms of a personality disorder.  Under the circumstances, the examiner opined that the Veteran's psychiatric symptomatology was less likely than not incurred in or caused by any inservice injury, event, or illness.

Subsequently, in May 2014, the Board denied the Veteran's claim.  However, the JMR noted that the May 2014 Board decision "erred by failing to provide an adequate statement of reasons or bases, as required under 38 U.S.C. § 7104(d)(1).  Specifically, the Board did not adequately discuss the potential applicability of the presumption of soundness and whether the VA satisfied the duty to assist the Veteran.  Citing Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Initially, the Court noted that the Veteran was found to have a normal psychiatric clinical evaluation at her enlistment, yet the April 2010 VA examiner diagnosed her with a personality disorder that pre-dated her military service.  Thus, the Board should have discussed the presumption of soundness as codified in 38 U.S.C. § 1111  and how it relates to the Veteran's claim.  Further, in a July 2012 statement, the Veteran alleged that she went to the emergency room on the same day of the in-service assault on April 17, 1996, and has been told that the missing treatment records from her claims file were on "microfiche at the RO in New York."  In addition, although the record indicates that the Veteran had requested these records from the National Personnel Records Center (NPRC), and they had responded indicating that it no longer had those records, they also indicated that such records have been moved to the VA Record Management Center (RMC) or to the Navy Personnel Command.  

Again, as noted above, despite further attempts, no emergency room records from San Diego Naval Hospital dated in April 1995 have been located.  Moreover, as noted above, the Veteran failed to report to subsequent VA examinations.  

Initially, the Board recognizes that there has been some indication that the Veteran may have had either psychiatric treatment prior to her period of active duty or a current psychiatric disorder related to incidents that occurred prior to her active duty.  Nevertheless, regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  In the instant case, no chronic psychiatric disability was documented at enlistment.  Importantly, a December 1994 evaluation shortly after her entrance into service showed that the Veteran was clinically evaluated as psychiatrically normal.  Moreover, no chronic disability was noted at any point during service.  The Veteran's statements indicating psychiatric treatment prior to active duty are not sufficient to rise to the level of clear and unmistakable evidence.  As such, the Veteran is presumed to have been sound in condition with respect to any chronic psychiatric disability prior to her active duty.  In turn, the primary question is whether the Veteran's current psychiatric disability had its onset in service, or is otherwise related to an injury or incident in service.  

In this regard, the Board observes that the Veteran is competent to report that she experienced her alleged stressors in service, and that she has experienced psychiatric symptoms since such time.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that a claimant was competent to testify to chronicity and continuity of mental health symptoms); Culver v. Derwinski, 3 Vet. App. 292, 297-98 (1992) (holding that a claimant was competent to report a nervous breakdown that occurred shortly after service).  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

However, in the instant case, the Board finds that the Veteran's lay statements regarding the account of her alleged stressors to be not credible.  In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event -see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) - the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, the Board finds that the credibility of the Veteran's allegations pertaining to her in-service stressors is outweighed by the evidence to the contrary, which includes competent and probative medical opinion evidence and her own documented falsehoods.  Importantly, there are no forms of alternative evidence that can be used to support her contention of MST under 38 C.F.R. § 3.304(f)(5.  In this regard, there was no deterioration in work performance following the alleged assault to support her claim.  Despite numerous attempts to obtain such records, there are no emergency rooms records following the alleged incident.  Moreover, there was no record of any diagnosis of a psychiatric disorder during service.  There has also been no other lay evidence besides the Veteran's own statements to support the Veteran's claims.  Importantly, as noted by the VA examiner, the Veteran has been a highly inconsistent informant who typically changed the chronology or sequence of significant events on several occasions during the psychiatric interview.  The examiner found that without corroborating evidence, the Veteran's service records were not consistent with personal trauma and the subsequent development of PTSD symptomatology.  

Further, not until many years following her separation from service did the Veteran file a claim for service connection for an acquired psychiatric disorder, and/or PTSD.  In that regard, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Significantly, when the Veteran first sought treatment at the VA in June 2002, she was silent with respect to any in-service MST, but rather reported being sexually abused at the age of 16.  Further, she initially reported being sexually harassed by an officer in the Navy in November 2002; but did not report being raped while in service until approximately March 2005.  Given her forthrightness with respect to her assault while a teenager when she first sought treatment, it would be reasonable to assume that she would have reported such trauma during this evaluation.  Moreover, a March 2003 clinical record indicated that she had "pressed charges" against the officer who had harassed her, but then at the VA examination, the Veteran indicated that she was counseled to not file charges.  These inconsistencies weigh against the Veteran's credibility and the Veteran's alleged in-service stressors have not been corroborated by the remaining evidence of record.  

Moreover, probative medical evidence also indicates that the Veteran's PTSD symptoms are less likely than not attributable to any in-service experiences.  In this regard, the VA examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  Although the Board notes that VA treatment records show a diagnosis of PTSD related to MST, the record does not reflect that treatment clinicians were aware of the Veteran's complete in-service and post-service medical history.  Nieves-Rodriguez, supra, at 300 (a physician's knowledge of relevant case facts bears on the probative value assigned to a medical opinion).  The VA examiner also found that these diagnoses of PTSD did not meet the DSM-IV criteria.  

When faced with conflicting medical opinions, the Board must weigh the credibility and probative value each of the opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez, supra.  Initially, the Board will assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  Here, only the VA examiner reviewed the claims file, but review of the claims file is not required since a medical professional can also become aware of the relevant medical history by having treated a Veteran.  Id. at 303 -04.  In this case, it does not appear as though the VA treating practitioners had a factually accurate medical history of the Veteran as the Veteran had previously denied any MST and the service personnel and treatment records also failed to support any such incidents.  Second, the Board will consider whether or not the medical expert provided a fully articulated opinion.  Id.  Finally, the Board considers whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez, supra; Stefl, supra. 

Here, VA treating practitioners did not have access to a factually accurate history and they also did not provide a fully articulated opinion.  In contrast, the VA examiner discussed the Veteran's account of the MST; the examiner also provided an analysis of her past and current symptoms in regard to etiology.  However, the treating therapists simply attributed PTSD to the alleged MST without further explanation or analysis.  See Nieves-Rodriguez, supra; Stefl, supra.  For these reasons, the Board finds the opinion of the VA examiner more probative than the VA clinical records.  Evans, 12 Vet. App. at 30; Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999). 

Likewise, based on the medical evidence of record, the Board must find that service connection for another acquired psychiatric disorder other than PTSD is also not warranted.  In this regard, there is no competent medical evidence linking any current psychiatric disability to service.  Again, service treatment records are silent with respect to any findings of an acquired psychiatric disorder.  Importantly, after reviewing the claims file, in the highly probative July 2013 VA addendum opinion, the VA examiner found that the Veteran's depression was not related to service and provided a detailed rationale for this opinion.  Importantly, there is no competent evidence of record to refute this opinion.  

Significantly, the first post-service evidence of a psychiatric disorder related to service is when the Veteran initially sought treatment in June 2002, approximately six years after the Veteran's discharge from service.  As noted above, a lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Moreover, although the Veteran has reported experiencing continuing psychiatric symptoms since service, her assertions that her current symptoms are a continuation of the symptoms she experienced since service are outweighed by the more probative July 2013 VA addendum opinion finding no such relation.  Importantly, her psychological disorder is not one of those diseases listed at 38 C.F.R. § 3.309(a).  Thus, a continuity of symptoms may not be used to establish service connection and a medical nexus is required.  See Walker, supra.

Moreover, a personality disorder is not an acquired psychiatric disorder for which service connection might potentially be granted under the applicable law and regulations.  See 38 C.F.R. § 3.303 (2015).  Nevertheless, the Board notes that service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality (to include personality disorder), by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); and VAOPGCPREC 82-90.  Although the VA examiner indicated in the July 2013 addendum opinion that the Veteran's depressive disorder was at least as likely as not associated with her personality disorder, he continued that the disorder was not related to an inservice event or injury, including MST.  In other words, although the Veteran has been diagnosed with a "separate and distinct" psychiatric disorder that is related to her personality disorder, the examiner clearly found that it was not caused by a superimposed disease or injury that occurred in service.  

The Board has considered the Veteran's lay statements that her psychiatric disorder, including her PTSD, is related to her military service, but finds that, as a lay person, she is not competent to render an etiological opinion.  In this regard, the question of etiology of a mental disorder involves a medical subject concerning an internal psychological process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Jandreau, supra; see also Woehlaert, supra. 

Based on the above analysis, the Board finds that service connection is not warranted for an acquired psychiatric disorder, to include PTSD.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


